Citation Nr: 0407041	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-21 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability of the 
right median nerve manifested by numbness of the right hand, 
claimed as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1988 to September 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claim of entitlement to 
service connection for numbness of the right hand.

In September 2000, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

This case was previously before the Board in January 2001 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Disability of the right median nerve manifested by 
numbness of the right hand, claimed as carpal tunnel 
syndrome, is not shown by the competent medical evidence.


CONCLUSION OF LAW

Disability of the right median nerve manifested by numbness 
of the right hand, claimed as carpal tunnel syndrome was not 
incurred in service .  38 U.S.C.A. § 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate her claim for service connection for disability 
of the right median nerve manifested by numbness of the right 
hand, claimed as carpal tunnel syndrome, by means of letters 
sent in February 1999 and June 2003, the July 1999 rating 
decision, the August 1999 statement of the case, and the 
February 2000 and August 2003 supplemental statements of the 
case.  In the February 1999 letter, the RO informed the 
veteran that it needed evidence necessary to show that the 
right hand disability had existed continuously since 
discharge from service.  It stated that the best type of 
evidence would be statements from doctors who had treated her 
during this period, and should show dates of examination 
and/or treatment, findings, and diagnosis. 

In the July 1999 rating decision, the RO informed the veteran 
that her claim for right hand numbness was being denied 
because the evidence failed to show a disability for which 
compensation may be granted.  In the June 2003 letter, the RO 
stated that in order to establish service connection for a 
disability, the evidence must show (1) a disease or injury in 
service; (2) a current disability; and (3) a relationship 
between the current disability and the disease or injury in 
service, which was usually shown by medical evidence, to 
include a medical opinion.  In the August 1999 statement of 
the case, the RO explained that the evidence did not show a 
medical diagnosis of a disability.  In the February 2000 
supplemental statement of the case, the RO explained that 
although there was evidence of a ganglion cyst, there was no 
medical evidence linking this to service.  In the August 2003 
supplemental statement of the case, the veteran was informed 
that there was no evidence of a chronic disability involving 
numbness of the right hand to include carpal tunnel syndrome, 
and no evidence of a compensable neurological condition of 
the hand shown within a year of discharge.  Thus, the veteran 
was informed that the evidence necessary to substantiate her 
claim would be competent evidence from a medical professional 
that she had a disorder of the right wrist, and that this 
disorder was related to service.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence she was to provide to VA and 
which information and evidence VA would attempt to obtain on 
her behalf.  In the June 2003 letter, the RO informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other federal agencies.  It told the veteran 
that as long as she provided enough information about these 
records, VA would assist in obtaining them, but noted that 
she had the ultimate responsibility to make sure that these 
records were received by VA.  The RO also told her that it 
would assist her by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on her claim.  The RO asked the 
veteran to tell it about any additional information or 
evidence that she wanted VA to try to get for her.  It asked 
her to complete and return the enclosed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, for 
all non-VA medical evidence that had not been previously 
submitted to VA.  It noted that she could submit the evidence 
herself. 

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had already obtained the veteran's 
service medical records when she filed her claim for 
compensation benefits.  The veteran submitted a private 
records of diagnosis showing a ganglion cyst on the right 
wrist.  The veteran has not indicated any other treatment for 
her complaints of right wrist disorder.  Additionally, in 
connection with the duty to assist, VA has had the veteran 
undergo VA examinations in February 1999 and April 2003, and 
obtained a medical opinion, in connection with her claim.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in July 1999.  Only after that rating 
action was promulgated did the AOJ, in the June 2003 letter, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Because the VCAA notice in this case was not provided 
to the veteran prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided multiple opportunities to submit additional 
evidence in support of her claim, including following the 
August 1999 statement of the case, the February 2000 
supplemental statement of the case, at her personal hearing 
before the undersigned in September 2000, and following the 
August 2003 supplemental statement of the case.  The veteran 
has not indicated that there is any additional evidence which 
VA has not obtained, or that she has any additional evidence 
to submit.  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Factual Background

The service medical records do not show any complaints 
regarding the veteran's right hand.  In March 1998, the 
veteran was evaluated in a neurosurgery consultation for a 
complaint of back and more recently neck pain of 18 months 
duration.  There was no radiation into the upper extremities.  
Following examination, the assessment was musculoskeletal 
pain of unclear etiology, benign.  On examination at 
separation, the upper extremities were noted as normal.

In December 1998, the veteran filed a claim for service 
connection for numbness of the right hand.  On VA examination 
in February 1999, the veteran complained of numbness and 
intermittent tingling in the right hand from the wrist to the 
fingertips.  She admitted to doing increased typing and 
computer work while in the military for about 20 years.  On 
physical examination, she had positive Tinel's sign and 
tenderness to the base of the thumb on the right hand.  There 
was no pain, fatigue or weakness to the fingers of the right 
hand.  X-ray examination of the right hand was normal.  An 
EMG nerve conduction study was suggested to rule out carpal 
tunnel syndrome.  

In a July 1999 statement, the veteran claimed that she was 
treated for carpal tunnel syndrome in 1989.  In a personal 
hearing in September 2000, she was asked about her treatment 
during service and what the doctor told her.  She testified 
that she was treated approximately in 1988:  "He told me 
that basically it was a cyst . . . the carpal tunnel was 
there, but what he looked at was the cyst."  She added that 
this was the only time in service that she was treated for 
her wrist.  A September 1999 notation on a prescription form 
from T. Breton, M.D., shows a notation of ganglion cyst on 
the right wrist.

In January 2001, the Board remanded the claims file for 
another examination of the veteran and a medical opinion on 
whether any diagnosed disability of the right hand was 
causally related to service.  An EMG nerve conduction study 
was conducted which resulted in a normal study with no 
evidence of neuropathy.  

A VA examination was conducted in March 2003.  The report 
notes the veteran's complaints of right wrist pain, weakness, 
numbness and tingling of the right hand which she stated 
began while she was in the military working in 
telecommunications doing a significant amount of typing.  On 
examination, there was positive Tinel's and Phalen's sign on 
the right hand and dorsiflexion of the right wrist was noted 
to be limited by pain.  The examiner reviewed medical records 
and noted the following:

From the records reviewed, there is no 
evidence of prior problems with [the 
veteran's] right hand in the medical 
records or post service. . . .  There is 
no mention of a medical problem with 
[the] joints.  [A] hand X-ray exam done 
in 1999 also shows [a] negative study.  
In the absence of any medical records and 
taking in[to] consideration that no 
diagnostic findings for nerve damage 
[were] found, I am unable to provide a 
diagnosis.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The Board finds that service connection is not warranted for 
disability of the right median nerve manifested by numbness 
of the right hand, claimed as carpal tunnel syndrome, because 
the medical evidence shows that the veteran does not have the 
claimed disability.  The veteran has undergone two VA 
examinations including EMG nerve conduction studies, with no 
findings of any nerve disability.  The examiner in the March 
2003 VA examination specifically stated that there were no 
diagnostic findings to support a diagnosis, and no diagnosis 
was rendered.  Although she has provided medical evidence of 
the presence of a ganglion cyst on her right hand, the 
medical evidence does not show any disability involving the 
nerves, nor is this shown to be related to her complaints of 
numbness in the wrist.  

Without evidence of a current disability, there is nothing to 
service connect.  There is no current disability of the right 
median nerve manifested by numbness of the right hand, 
claimed as carpal tunnel syndrome.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Although she is not specifically claiming service 
connection for the ganglion to her wrist, apart from her 
nerve complaints, the Board merely notes that there is no 
medical evidence of a ganglion during service, no evidence 
linking the current diagnosis of a ganglion cyst to active 
service, and ganglion cysts may not be presumed service 
connected as chronic diseases manifest in the first 
postservice year under the applicable regulations.  See 
38 C.F.R. §§ 3.307, 3.309 (2003).

The Board has considered the veteran's statements regarding 
the diagnosis and etiology of her right hand numbness, 
claimed as carpal tunnel syndrome; however, this is not 
competent evidence to show that she has a disability of the 
right median nerve manifested by numbness of the right hand, 
claimed as carpal tunnel syndrome, which was incurred in 
service.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
diagnosis of carpal tunnel syndrome, or any nerve disorder of 
the right hand, as well as the etiology of any disorder 
found, are beyond the range and scope of competent lay 
evidence contemplated by the applicable regulations, and it 
is not shown that the veteran possesses the requisite 
education, training or experience to provide competent 
medical evidence.  As noted above, the competent medical 
evidence of record does not show that the veteran has 
disability of the right median nerve manifested by numbness 
of the right hand, claimed as carpal tunnel syndrome.  The 
preponderance of the evidence is against the claim for 
service connection, and because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2003).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for disability of the right median nerve 
manifested by numbness of the right hand, claimed as carpal 
tunnel syndrome is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



